                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 ALVIN RICHARDSON,

         Petitioner,                                 Case No. 18-11024
                                                     Honorable Laurie J. Michelson
 v.

 ALVIN STEWART,

         Respondent.


      ORDER DENYING WITHOUT PREJUDICE PETITIONER’S MOTION FOR
       APPOINTMENT OF COUNSEL [3], AND PETITIONER’S MOTION FOR
                      EVIDENTIARY HEARING [4]


       Alvin Richardson has filed a pro se petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254. (ECF No. 1.) He now seeks appointment of counsel and an evidentiary hearing to

make a factual record in support of his habeas claims. (ECF No. 3, 4).

       A prisoner has no absolute right to counsel in a federal habeas corpus proceeding, Post v.

Bradshaw, 422 F.3d 419, 425 (6th Cir. 2005), and so the appointment of counsel is committed to

this Court’s discretion, see Arms v. State of Tenn., 810 F.2d 199 (6th Cir. 1986). A habeas petitioner

may obtain representation at any stage of the case “[w]henever the United States magistrate or the

court determines that the interests of justice so require.” 18 U.S.C. § 3006A(a)(2)(B). The Court

finds that it is premature to determine whether justice requires appointment of counsel. The Court

will reconsider this request on its own motion after it reviews the pleadings and state court record.

       The Court will also deny Richardson’s motion for an evidentiary hearing without prejudice.

This Court is not permitted to expand the state-court record to assess the reasonableness of a state

court’s adjudication of a claim on the merits. See Cullen v. Pinholster, 563 U.S. 170, 181–82
(2011). So the Court will reconsider the request on its own motion if it determines that some or all

of Richardson’s claims survive review under 28 U.S.C. § 2254(d).

       In familiarizing itself with this case, the Court discovered that Richardson may have

absconded from parole. See MDOC Offender Tracking Information System (OTIS),

http://mdocweb.state.mi.us/otis2/otis2profile.aspx?mdocNumber=254306. But the Court will

continue to rely on the contact information provided on the docket and will leave it to the parties

to address any impact this may have on the case.

       Accordingly, Richardson’s motion for appointment of counsel (ECF No. 3) and motion for

an evidentiary hearing (ECF No. 4) are DENIED WITHOUT PREJUDICE.

       IT IS SO ORDERED.

                                              s/Laurie J. Michelson
                                              LAURIE J. MICHELSON
                                              UNITED STATES DISTRICT JUDGE


Date: February 11, 2019



                                      CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on the
attorneys and/or parties of record by electronic means or U.S. Mail on February 11, 2019.

                                              s/William Barkholz
                                              Case Manager to
                                              Honorable Laurie J. Michelson




                                                 2
